Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tetiker U.S. Pub 2017/0228482, and further in view of Pu U.S. Patent 6,273,022.

With regards to claim 1. Tetiker teaches a method of reducing reflected Radio Frequency (RF) power in substrate processing chambers (as shown in Tetiker figure 4A), the method comprising: 
accessing a plurality of input parameters for a processing chamber, wherein the plurality of input parameters are in part derived from a recipe for the processing chamber to perform a process on a substrate (steps 472 thru 480); 
providing the plurality of input parameters for the processing chamber to a model, wherein the model has been trained using previous pluralities of input parameters and corresponding pluralities of sensor measurements (steps 482 thru 486 and see para [0165]); 
receiving one or more first outputs from the model that indicate a predicted first amount of power from the processing chamber to an RF source when igniting a plasma in the processing chamber (step 488 and see para [0047 and 0162] power is a process parameter being measured to determine the process); 
determining that the predicted first amount of power from the processing chamber is not optimized (steps 492 and 494); 
adjusting the plurality of input parameters for the processing chamber to generate adjusted input parameters (step 496); 
providing the adjusted input parameters for the processing chamber to the model (step 496 output to 484 to be input to 486); 
receiving one or more second outputs from the model that indicate a predicted second amount of power from the processing chamber to the RF source (second time running 488 and see para [0047 and 0162] power is a process parameter being measured to determine the process); 
determining that the predicted second amount of power from the processing chamber is optimized (steps 492 and 494); and 
providing the adjusted input parameters to the processing chamber to perform the process on the substrate (step 494 final completed result and see para [0169]).
But does not teach receiving RF power that is reflected back from the processing chamber.
	However Pu does teach receiving RF power that is reflected back from the processing chamber (see Pu col 14, lines 1 thru 18; reflected RF power sensed to be used to adjust the impedance). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the power parameter in processing of Tetiker with the sensing of reflected power for the impedance matching of Pu to minimize the reflected power at the output of the RF power supply to match impedance and improve system performance (see Pu col 14, lines 1 thru 18).


    PNG
    media_image1.png
    688
    543
    media_image1.png
    Greyscale



With regards to claim 2. Tetiker and Pu disclose the method of claim 1, and Tetiker and Yue also teach further comprising: 
accessing a plurality of training data sets, wherein each of the plurality of training data sets comprises: 
a plurality of previous input parameters from a previous process; and 
corresponding sensor data representing an amount RF power that was  reflected back from the processing chamber during the process; 
training the model using the plurality of training data sets (see Tetiker para [0061-0062] for the for the use of sets with various parameters and Pu col 14, lines 1 thru 18; reflected RF power sensed to be used to adjust the impedance). 

With regards to claim 7. Tetiker and Pu disclose the method of claim 1, and Tetiker also teaches wherein the process comprises a plasma etch process on the substrate (see Tetiker para 0003]).

With regards to claim 8. Tetiker teaches a system comprising: 
One or more processors (see Tetiker para [0151-0152]); and 
one or more memory devices (see Tetiker para [0151-0152]) comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see Tetiker para [0151-0152]) comprising: 
accessing a plurality of input parameters for a processing chamber, wherein the plurality of input parameters are in part derived from a recipe for the processing chamber to perform a process on a substrate (as shown in Tetiker figure 4A, steps 472 thru 480); 
providing the plurality of input parameters for the processing chamber to a model, wherein the model has been trained using previous pluralities of input parameters and corresponding pluralities of sensor measurements (steps 482 thru 486 and see para [0165]); 
receiving one or more first outputs from the model that indicate a predicted first amount of RF power when igniting a plasma in the processing chamber (step 488 and see para [0047 and 0162] power is a process parameter being measured to determine the process); 
determining that the predicted first amount of RF power from the processing chamber is not optimized (steps 492 and 494); 
adjusting the plurality of input parameters for the processing chamber to generate adjusted input parameters (step 496); 
providing the adjusted input parameters for the processing chamber to the model (step 496 output to 484 to be input to 486); 
receiving one or more second outputs from the model that indicate a predicted second amount of RF power from the processing chamber to the RF source (second time running 488 and see para [0047 and 0162] power is a process parameter being measured to determine the process); 
determining that the predicted second amount of RF power from the processing chamber is optimized (steps 492 and 494); and 
providing the adjusted input parameters to the processing chamber to perform the process on the substrate (step 494 final completed result and see para [0169]).
But does not teach RF power that will be reflected back from the processing chamber.
However Pu does teach RF power that will be reflected back from the processing chamber (see Pu col 14, lines 1 thru 18; reflected RF power sensed to be used to adjust the impedance). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the power parameter in processing of Tetiker with the sensing of reflected power for the impedance matching of Pu to minimize the reflected power at the output of the RF power supply to match impedance and improve system performance (see Pu col 14, lines 1 thru 18).

With regards to claim 9. Tetiker and Pu disclose the system of claim 8, and Tetiker also teaches wherein the plurality of input parameters comprises settings for an RF source for the processing chamber (see Tetiker para [0152]).

With regards to claim 10. Tetiker and Pu disclose the system of claim 8, and Tetiker also teaches wherein the plurality of input parameters comprises a wafer count representing a number of processes previously executed on substrates in the processing chamber (see Tetiker para [0114 and 0121-0122]).

With regards to claim 11. Tetiker and Pu disclose the system of claim 8, and Tetiker also teaches wherein the plurality of input parameters comprises a chamber idle time representing a time since a previous plasma process was completed in the processing chamber (see Tetiker para [0114, 0121-0122, and 0162]).

With regards to claim 12. Tetiker and Pu disclose the system of claim 8, and Tetiker also teaches wherein the plurality of input parameters comprises an identifier for a previous recipe executed in the processing chamber (see Tetiker para [0057 and 0060-0062]).

With regards to claim 13. Tetiker and Pu disclose the system of claim 8, and Tetiker also teaches wherein the plurality of input parameters comprises preset values for one or more tuning capacitors in the processing chamber (see Tetiker para [0047 and 0167] the controller may be programmed for various processing requirements). 
But does not teach comprises preset values for one or more tuning capacitors.
However Pu does teach comprises preset values for one or more tuning capacitors
(see Pu col 14, lines 1 thru 18 teaches initially setting the impedance value to match the impedance or the RF power supply). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parameter initial settings for processing of Tetiker with the capacitor settings of Pu to minimize the reflected power at the output of the RF power supply to match impedance and improve system performance (see Pu col 14, lines 1 thru 18).

With regards to claim 14. Tetiker and Pu disclose the system of claim 8, wherein the plurality of input parameters in the processing chamber (see Tetiker para [0047 and 0167] the controller may be programmed for various processing requirements). 
But does not teach comprises preset values for one or more tuning inductors.
However Pu does teach comprises preset values for one or more tuning inductors
(see Pu col 14, lines 1 thru 18 teaches initially setting the impedance value to match the impedance or the RF power supply). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parameter initial settings for processing of Tetiker with the inductor settings of Pu to minimize the reflected power at the output of the RF power supply to match impedance and improve system performance (see Pu col 14, lines 1 thru 18).

With regards to claim 15. Tetiker teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations (see Tetiker para [0102 and 0151-0152]) comprising: 
accessing a plurality of input parameters for a processing chamber, wherein the plurality of input parameters are in part derived from a recipe for the processing chamber to perform a process on a substrate (as shown in Tetiker figure 4A, steps 472 thru 480); 
providing the plurality of input parameters for the processing chamber to a model, wherein the model has been trained using previous pluralities of input parameters and corresponding pluralities of sensor measurements (steps 482 thru 486 and see para [0165]); 
receiving one or more first outputs from the model that indicate a predicted first amount of RF power from the processing chamber to an RF source when igniting a plasma in the processing chamber (step 488 and see para [0047 and 0162] power is a process parameter being measured to determine the process); 
determining that the predicted first amount of RF power from the processing chamber is not optimized (steps 492 and 494); 
adjusting the plurality of input parameters for the processing chamber to generate adjusted input parameters (step 496); 
providing the adjusted input parameters for the processing chamber to the model (step 496 output to 484 to be input to 486); 
receiving one or more second outputs from the model that indicate a predicted second amount of RF power from the processing chamber to the RF source (second time running 488 and see para [0047 and 0162] power is a process parameter being measured to determine the process); 
determining that the predicted second amount of RF power from the processing chamber is optimized (steps 492 and 494); and 
providing the adjusted input parameters to the processing chamber to perform the process on the substrate (step 494 final completed result and see para [0169]).
But does not teach receiving RF power that is reflected back from the processing chamber.
However Pu does teach receiving RF power that is reflected back from the processing chamber (see Pu col 14, lines 1 thru 18; reflected RF power sensed to be used to adjust the impedance). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the power parameter in processing of Tetiker with the sensing of reflected power for the impedance matching of Pu to minimize the reflected power at the output of the RF power supply to match impedance and improve system performance (see Pu col 14, lines 1 thru 18).

With regards to claim 16. Tetiker and Pu disclose the non-transitory computer-readable medium of claim 15, and Pu also teaches wherein determining that the predicted second amount of RF power that is reflected back from the processing chamber is optimized comprises: 
determining that the second amount of RF power represents a minimum value of reflected RF power predicted by the model over a range of values for each of the plurality of input parameters (see Pu col 14, lines 1 thru 18; system is adjusted for minimum reflected power thru tuning).

With regards to claim 17. Tetiker and Pu disclose the non-transitory computer-readable medium of claim 15, and Tetiker also teaches wherein determining that the predicted second amount of RF power that is reflected back from the processing chamber is optimized comprises: 
determining that the second amount of RF power is less than a predetermined threshold (as shown in Tetiker figure 4A, steps 492 and 494).

With regards to claim 18. Tetiker and Pu disclose the non-transitory computer-readable medium of claim 15, and Pu also teaches wherein the predetermined threshold is approximately 50 W (see Pu col 14, lines 1 thru 18).

With regards to claim 19. Tetiker and Pu disclose the non-transitory computer-readable medium of claim 15, and Tetiker and Pu also teach wherein the operations further comprise: 
measuring sensor data representing an amount of RF power that is reflected back from the processing chamber during the process (see Pu col 14, lines 1 thru 18); and 
comparing the measured sensor data to the predicted second amount of RF power (as shown in Tetiker figure 4A, steps 492 and 494).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tetiker U.S. Pub 2017/0228482 and Pu U.S. Patent 6,273,022 as applied to claim 19 above, and further in view of Ma U.S. Pub 20200205245.

With regards to claim 20. Tetiker and Pu disclose the non-transitory computer-readable medium of claim 19, but Tetiker and Pu do not teach wherein the operations further comprise: 
generating an indication provided to a user interface when the measured sensor data exceeds the predicted second amount of RF power by more than a predetermined threshold amount.
However Ma does teach generating an indication provided to a user interface when the measured sensor data exceeds the predicted second amount of RF power by more than a predetermined threshold amount (see Ma para [0208]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the processing determining if the parameter comparison is out of range of Tetiker and Pu with the user indication that reflected power is too high of Yue to signal the user that the reflected power is too high and the chamber RF heating may be deactivated to avoid danger to the system and allow access (see Ma para [0208]).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “curating the plurality of training data sets such that the plurality of training data sets includes at least a threshold number of training data sets comprising sensor data representing above-average amounts of RF power that was reflected back in the processing chamber”.

With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a neural network that includes a plurality of hidden layers and inputs corresponding to the input parameters”. Claims 5 and 6 are objected to based upon their dependency to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammond U.S. Pub 2022/0115206 – Chamber with capacitive and inductive tuning
Howald U.S. Pub 2016/0307736 – Impedance matching in RF chambers
Yue U.S. Patent 7,127,358 – Measuring reflected power for RF chamber

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844